                                                                                JS-6



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
       SHARON AGUIRRE,                                  Case No. 2:18-cv-09168-DSF-
12                                                      AGR(x)
                             Plaintiff,
13
                 v.
14                                                      ORDER ON STIPULATION FOR
       BANK OF AMERICA, N.A., a                         DISMISSAL OF ENTIRE
15     National Banking Association;                    ACTION WITH PREJUDICE
       BAYVIEW LOAN SERVICING, LLC,
16     a Delaware Limited Liability Company;            [Fed. R. Civ. P. 41(1)(A)(ii)]
       and DOES 1 through 100, inclusive,
17
                             Defendant.
18
                                                        Action Filed:        April 2, 2018
19
20
     TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:
21
                 PLEASE TAKE NOTICE, based on the stipulation by and between Plaintiff,
22
     SHARON AGUIRRE and Defendants, BANK OF AMERICA, N.A. and BAYVIEW
23
     LOAN SERVICING, LLC by and through their respective counsel of record:
24
     IT IS HEREBY ORDERED THAT:
25
                 Plaintiff, SHARON AGUIRRE’S First Amended Complaint, including all
26
     claims and all causes of action therein, be and hereby is dismissed with prejudice as
27
     to Defendants, BANK OF AMERICA, N.A. and BAYVIEW LOAN SERVICING,
28

                                                    1
                                      ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE-18-cv-09168
     3396551.1
1    LLC pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii). Further, the
2    parties shall each bear their own costs and attorneys’ fees accordingly.
3    IT IS HEREBY FURTHER ORDERED THAT:
4                The Court shall retain jurisdiction over the action for the purpose of entering
5    any orders pertaining to enforcement of the Settlement Agreement executed by the
6    Parties.
7                IT IS SO ORDERED.
8    DATED: July 12, 2019
9
                                                  Honorable Dale S. Fischer
10                                                UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
                                        ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE-18-cv-09168
     3396551.1
